DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed August 1, 2022 have been fully considered but they are not persuasive. 
Applicant’s argument that the ‘ring’ of Souwa is different from the claimed push ‘stick’ in shape, the way it is installed, and function because the unlabeled ‘ring’ of Souwa does not extend through the through hole of the female coupling and is configured to allow the male and female couplings to be axially separated from each other by retracting while the claimed push stick extends through the through hole of the female coupling and prevents axial separation of the male and female couplings by being pushed in is noted but is not considered persuasive because the arguments are not commensurate with the scope of the claims.  The claimed invention does not limit the shape of the push stick, therefore the ring of Souwa is considered a push stick.  Examiner notes that Applicant’s own specification states that the push sticks may be any type of stick including a pin having a circular annular engaged portion (i.e. ring) and Applicant shows a ring type push stick in Fig. 14A.  Further, the push stick is not required to extend through the through hole of the female coupling in the claimed invention.  The push stick is only claimed as being “movably inserted through” the through hole.  The push stick of Souwa satisfies this limitation because the ring is movably inserted through the through hole as the engaging member is retracted.  Finally, the ring of Souwa allows for connection of the couplings by retraction into the through hole and allows for coupling of the couplings by being pushed in (via 4 and 6) until the engaging member is fitted into both circumferential grooves as claimed.  This operation satisfies the claimed limitations and is also the same function as Applicant’s push sticks.
Applicant’s argument that the springs of Suiho ‘460 and Suiho ‘556 are different in arrangement and operation from the claimed springs because the springs of Suiho ‘460 and Suiho ‘556 are disposed between an inner surface of the divided key member and a deeper inner surface of the circumferential groove of the shaft portion and are configured to press the divided key member toward the shaft portion, while the claimed springs are disposed between an outer surface of a divided engaging piece and a deeper inner surface of the circumferential groove of the female coupling and are configured to press the divided engaging piece toward the male coupling is noted but is not considered persuasive because Applicant appears to be basing this argument solely on the figures of Suiho ‘460 and Suiho ‘556.  As explained in the rejection, Suiho ‘460 discloses in paragraph 0014 of the translation and Suiho ‘556 discloses in paragraph 0019 of the translation that it is known to attach the spring to the groove of the female coupling.  This configuration results in the springs being disposed between an outer surface of a divided engaging piece and a deeper inner surface of the circumferential groove of the female coupling to press the divided engaging piece toward the male coupling as claimed.
Applicant’s argument that claim 4 recites that the push stick is fixed to one of the divided engaging pieces while the screw of Moore is not fixed to one of the divided engaging pieces is noted but is not considered persuasive because Fig.’s 8 and 9 of Moore show that the push sticks are securely placed against the divided engaging pieces.  Merriam Webster defines fixed as “securely placed or fastened; stationary”.  Thus, the push sticks of Moore are considered fixed to the divided engaging pieces as claimed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Souwa et al (JP 2005-54442).
Regarding claim 1, Souwa discloses a steel pipe coupling device for connecting opposed ends of two steel pipes to each other (e.g. coupling device 1 and 2 for steel pipes A1 and A2, Fig. 1, paragraphs 0002 and 0015 of translation), the steel pipe coupling device comprising: a male coupling (e.g. 2) and a female coupling (e.g. 1) which are tubular in shape and configured to be welded to the respective steel pipes (e.g. Fig. 1, paragraph 0016 of translation), the male and female couplings being further configured to be fitted to and mesh with each other in a direction of a common axis of the male and female couplings so as to be integrally rotatable about the common axis (e.g. Fig. 1); wherein the male and female couplings have, respectively, circumferential grooves in peripheral surfaces thereof configured to be opposed to each other when the male and female couplings are fitted together such that the circumferential grooves of the male and female couplings are radially opposed to each other when the male and female couplings are fitted together (e.g. 5 and 3, Fig.’s 1 and 2, paragraphs 0018 and 0021 of translation); an engaging member configured to be fitted in both of the circumferential grooves of the male and female couplings so as to be movable radially with respect to the male and female couplings when the circumferential grooves of the male and female couplings are radially opposed to each other (e.g. 4, Fig. 9, paragraphs 0021 and 0037 of translation); wherein the male and female couplings are configured to be fitted to and mesh with each other with the female coupling located outside the male coupling (e.g. Fig. 1), and the female coupling has through holes extending from an outer surface of the female coupling to the circumferential groove of the female coupling (e.g. 7, Fig. 9, paragraph 0037 of translation); and push sticks each movably inserted through a respective one of the through holes and having a distal end thereof fixed to the engaging member (e.g. ring shown but not labeled connecting 4a and 20, Fig. 9, paragraph 0037 of translation, wherein the push stick moves through the through hole when the engaging member is at least partially retracted); wherein the male coupling is configured to be inserted into the female coupling by pulling out the push sticks until the engaging member is retracted into the circumferential groove of the female coupling (e.g. Fig. 2, paragraph 0038 of translation, similar to paragraphs 0026 and 0027 of translation), and when the male and female couplings are fitted together, the male and female couplings are configured to be coupled together so as to be inseparable in the direction of the common axis by pushing in the push sticks until the engaging member is fitted into both of the circumferential grooves of the male and female couplings, and until heads of the push sticks are completely retracted into the respective through holes (e.g. Fig.’s 2 and 9, paragraph 0037 of translation, similar to paragraphs 0030 and 0031 of translation); and wherein the head of each of the push sticks has an engaged portion configured to be hooked from a retracted position to an extended position by an extraction tool from outside the female coupling with the male and female couplings fitted together and meshing with each other (e.g. ring shown but not labeled in Fig. 9 with wire 20 hooked through the ring).
Regarding claim 3, Souwa further discloses that the engaging member extends around an entire circumference of the male coupling, and is circumferentially divided into divided engaging pieces (e.g. 4a, similar to Fig. 4, paragraph 0022 of translation); wherein each of the through holes is located at a position corresponding to a respective one of the divided engaging pieces (e.g. Fig. 9, similar to Fig. 4, paragraph 0037); wherein the distal end of each of the push sticks is fixed to a respective one of the divided engaging pieces (e.g. Fig. 9, similar to Fig. 4); and wherein the male coupling is configured to be inserted into the female coupling by pulling out the push sticks until the divided engaging pieces are retracted into the circumferential groove of the female coupling (e.g. Fig. 2, paragraph 0038 of translation, similar to paragraphs 0026 and 0027 of translation), and when the male and female couplings are fitted together, the male and female couplings are configured to be coupled together so as to be inseparable in the direction of the common axis by pushing in the push sticks until the divided engaging pieces are fitted into both of the circumferential grooves of the male and female couplings, and until the heads of the push sticks are completely retracted into the respective through holes (e.g. Fig.’s 2 and 9, paragraph 0037 of translation, similar to paragraphs 0030 and 0031 of translation).
Regarding claim 4, Souwa discloses a steel pipe coupling device for connecting opposed ends of two steel pipes to each other (e.g. coupling device 1 and 2 for steel pipes A1 and A2, Fig. 1, paragraphs 0002 and 0015 of translation), the steel pipe coupling device comprising: a male coupling (e.g. 2) and a female coupling (e.g. 1) which are tubular in shape and configured to be welded to the respective steel pipes (e.g. Fig. 1, paragraph 0016 of translation), the male and female couplings being further configured to be fitted to and engage each other in a direction of a common axis of the male and female couplings so as to be integrally rotatable about the common axis (e.g. Fig. 1); wherein the male and female couplings have, respectively, circumferential grooves in peripheral surfaces thereof configured to be opposed to each other when the male and female couplings are fitted together such that the circumferential grooves of the male and female couplings are radially opposed to each other when the male and female couplings are fitted together (e.g. 5 and 3, Fig.’s 1 and 2, paragraphs 0018 and 0021 of translation); an engaging member configured to be fitted in both of the circumferential grooves of the male and female couplings so as to be movable radially with respect to the male and female couplings when the circumferential grooves of the male and female couplings are radially opposed to each other (e.g. 4, Fig. 9, paragraphs 0021 and 0037 of translation), wherein the engaging member extends around an entire circumference of the male coupling, and is circumferentially divided into divided engaging pieces (e.g. 4a, similar to Fig. 4, paragraph 0022 of translation); wherein the male and female couplings are configured to be fitted to and mesh with each other with the female coupling located outside the male coupling (e.g. Fig. 1), and the female coupling has through holes each located at a position corresponding to a respective one of the divided engaging pieces, and extending from an outer surface of the female coupling to the circumferential groove of the female coupling (e.g. 7, Fig. 9, similar to Fig. 4, paragraph 0037 of translation); push sticks each movably inserted through a respective one of the through holes and having a distal end thereof fixed to a respective one of the divided engaging pieces (e.g. ring shown but not labeled connecting 4a and 20, Fig. 9, paragraph 0037 of translation, wherein the push stick moves through the through hole when the engaging member is at least partially retracted); wherein the male coupling is configured to be inserted into the female coupling by pulling out the push sticks until the divided engaging pieces are retracted into the circumferential groove of the female coupling (e.g. Fig. 2, paragraph 0038 of translation, similar to paragraphs 0026 and 0027 of translation), and when the male and female couplings are fitted together, the male and female couplings are configured to be coupled together so as to be inseparable in the direction of the common axis by pushing in the push sticks until the divided engaging pieces are fitted into both of the circumferential grooves of the male and female couplings, and until heads of the push sticks are completely retracted into the respective through holes (e.g. Fig.’s 2 and 9, paragraph 0037 of translation, similar to paragraphs 0030 and 0031 of translation); and screws configured to be screwed into the female coupling from the outer surface of the female coupling to press ends of the divided engaging pieces that define boundaries between the adjacent divided engaging pieces so as to press the divided engaging pieces against an inner surface of the circumferential groove of the male coupling (e.g. 21, Fig. 9, paragraph 0037 of translation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al (US 3,628,336) alone.
Regarding claim 4, Moore discloses a steel pipe coupling device for connecting opposed ends of two steel pipes to each other (e.g. coupling device 42 and 44 for pipes 36 and 38, Fig.’s 7-9, claim 11), the steel pipe coupling device comprising: a male coupling (e.g. 42) and a female coupling (e.g. 44) which are tubular in shape (e.g. Fig.’s 8 and 9), the male and female couplings being further configured to be fitted to and engage each other in a direction of a common axis of the male and female couplings so as to be integrally rotatable about the common axis (e.g. Fig. 9); wherein the male and female couplings have, respectively, circumferential grooves in peripheral surfaces thereof configured to be opposed to each other when the male and female couplings are fitted together such that the circumferential grooves of the male and female couplings are radially opposed to each other when the male and female couplings are fitted together (e.g. 56 and 54, Fig. 9); an engaging member configured to be fitted in both of the circumferential grooves of the male and female couplings so as to be movable radially with respect to the male and female couplings when the circumferential grooves of the male and female couplings are radially opposed to each other (e.g. 50, Fig.’s 8 and 9), wherein the engaging member extends around an entire circumference of the male coupling, and is circumferentially divided into divided engaging pieces (e.g. Fig. 8); wherein the male and female couplings are configured to be fitted to and mesh with each other with the female coupling located outside the male coupling (e.g. Fig. 9), and the female coupling has through holes each located at a position corresponding to a respective one of the divided engaging pieces (e.g. holes for middle 52 of each 50, Fig.’s 8 and 9), and extending from an outer surface of the female coupling to the circumferential groove of the female coupling (e.g. Fig.’s 8 and 9); push sticks each movably inserted through a respective one of the through holes and having a distal end thereof fixed to a respective one of the divided engaging pieces (e.g. middle screw 52 of each 50, Fig. 8); wherein the male coupling is configured to be inserted into the female coupling by pulling out the push sticks until the divided engaging pieces are retracted into the circumferential groove of the female coupling (e.g. col. 3, lines 20-22), and when the male and female couplings are fitted together, the male and female couplings are configured to be coupled together so as to be inseparable in the direction of the common axis by pushing in the push sticks until the divided engaging pieces are fitted into both of the circumferential grooves of the male and female couplings (e.g. Fig. 9, col. 3, lines 22-25), and until heads of the push sticks are completely retracted into the respective through holes (e.g. Fig.’s 8 and 9); and screws configured to be screwed into the female coupling from the outer surface of the female coupling to press ends of the divided engaging pieces that define boundaries between the adjacent divided engaging pieces so as to press the divided engaging pieces against an inner surface of the circumferential groove of the male coupling (e.g. screws 52 near each end of each 50, i.e. all screws 52 except the center push stick screws 52, Fig. 8).  Moore further discloses that the male and female couplings are integral with the respective steel pipes but does not disclose that the male and female couplings are configured to be welded to the respective steel pipes.   It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have separate pipes and couplings that are capable of being integrally connected together (i.e. configured to be welded), since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Further, forming the pipes and couplings separately would provide the expected benefit of simplifying manufacture by using a uniform diameter pipe and attaching the customized couplings rather than trying to form the custom couplings on the large pipes.
Regarding claim 10, Moore further discloses that the male coupling has a first abutment edge (e.g. uppermost edge of 42, Fig. 9), and each of the divided engaging pieces has a second abutment edge configured to abut the first abutment edge (e.g. lowermost edge of 50, Fig. 9), wherein at least one of the first and second abutment edges has a chamfer (e.g. Fig. 9).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Souwa et al (JP 2005-54442) in view of Suiho (JP 2000-282460), hereinafter referred to as Suiho ‘460.
Regarding claim 2, Souwa discloses a steel pipe coupling device for connecting opposed ends of two steel pipes to each other (e.g. coupling device 1 and 2 for steel pipes A1 and A2, Fig. 1, paragraphs 0002 and 0015 of translation), the steel pipe coupling device comprising: a male coupling (e.g. 2) and a female coupling (e.g. 1) which are tubular in shape and configured to be welded to the respective steel pipes (e.g. Fig. 1, paragraph 0016 of translation), the male and female couplings being further configured to be fitted to and mesh with each other in a direction of a common axis of the male and female couplings so as to be integrally rotatable about the common axis (e.g. Fig. 1); wherein the male and female couplings have, respectively, circumferential grooves in peripheral surfaces thereof configured to be opposed to each other when the male and female couplings are fitted together such that the circumferential grooves of the male and female couplings are radially opposed to each other when the male and female couplings are fitted together (e.g. 5 and 3, Fig.’s 1 and 2, paragraphs 0018 and 0021 of translation); an engaging member configured to be fitted in both of the circumferential grooves of the male and female couplings so as to be movable radially with respect to the male and female couplings when the circumferential grooves of the male and female couplings are radially opposed to each other (e.g. 4, Fig. 9, paragraphs 0021 and 0037 of translation), wherein the engaging member extends around an entire circumference of the male coupling, and is circumferentially divided into divided engaging pieces (e.g. 4a, similar to Fig. 4, paragraph 0022 of translation); wherein the male and female couplings are configured to be fitted to and mesh with each other with the female coupling located outside the male coupling (e.g. Fig. 1), and the female coupling has through holes each located at a position corresponding to a respective one of the divided engaging pieces, and extending from an outer surface of the female coupling to the circumferential groove of the female coupling (e.g. 7, Fig. 9, similar to Fig. 4, paragraph 0037 of translation); and push sticks each movably inserted through a respective one of the through holes and having a distal end thereof fixed to a respective one of the divided engaging pieces (e.g. ring shown but not labeled connecting 4a and 20, Fig. 9, paragraph 0037 of translation, wherein the push stick moves through the through hole when the engaging member is at least partially retracted); wherein the male coupling is configured to be inserted into the female coupling by pulling out the push sticks until the divided engaging pieces are retracted into the circumferential groove of the female coupling (e.g. Fig. 2, paragraph 0038 of translation, similar to paragraphs 0026 and 0027 of translation), and when the male and female couplings are fitted together, the male and female couplings are configured to be coupled together so as to be inseparable in the direction of the common axis by pushing in the push sticks until the divided engaging pieces are fitted into both the circumferential grooves of the male and female couplings, and until heads of the push sticks are completely retracted into the respective through holes (e.g. Fig.’s 2 and 9, paragraph 0037 of translation, similar to paragraphs 0030 and 0031 of translation).  Souwa does not disclose springs.  Suiho ‘460 teaches a steel pipe coupling device for connecting opposed ends of two steel pipes to each other (e.g. piles A, Fig. 1, claim 1), the steel pipe coupling device comprising: a male coupling (e.g. 11) and a female coupling (e.g. 21) which are tubular in shape (e.g. Fig. 4), the male and female couplings being further configured to be fitted to and mesh with each other in a direction of a common axis of the male and female couplings so as to be integrally rotatable about the common axis (e.g. Fig. 1); wherein the male and female couplings have, respectively, circumferential grooves in peripheral surfaces thereof configured to be opposed to each other when the male and female couplings are fitted together such that the circumferential grooves of the male and female couplings are radially opposed to each other when the male and female couplings are fitted together (e.g. 12 and 22, Fig. 2); an engaging member configured to be fitted in both of the circumferential grooves of the male and female couplings so as to be movable radially with respect to the male and female couplings when the circumferential grooves of the male and female couplings are radially opposed to each other (e.g. 3/32, Fig. 2, paragraph 0014 of translation), wherein the engaging member extends around an entire circumference of the male coupling, and is circumferentially divided into divided engaging pieces (e.g. 32, Fig. 5, paragraph 0014 of translation); wherein the male and female couplings are configured to be fitted to and mesh with each other with the female coupling located outside the male coupling (e.g. Fig. 1); wherein the male coupling is configured to be inserted into the female coupling by retracting the divided engaging pieces into the circumferential groove of the female coupling, and when the male and female couplings are fitted together, the male and female couplings are configured to be coupled together so as to be inseparable in the direction of the common axis by fitting the divided engaging pieces into both of the circumferential grooves of the male and female couplings (e.g. Fig. 5, paragraph 0014 of translation); and wherein springs are disposed on both sides of the divided engaging pieces, and between an outer surface of the divided engaging piece and a deeper inner surface of the circumferential groove of the female coupling, the springs being configured to press the divided engaging piece toward the male coupling (e.g. Fig. 5, paragraph 0014 of translation, specifically the last sentence of paragraph 0014 which describes the spring attached to the groove of the female coupling).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to use springs as taught by Suiho ‘460 in lieu of the bolts (e.g. 21) of Souwa because both the spings and the bolts are known functional equivalents of one another for radially positioning engaging pieces and the simple substitution of one known, equivalent element for another is considered obvious.  Further, the springs would provide the expected benefit of reliably connecting together pile segments only by fitting together the male and female couplings, thereby reducing time, effort and operation cost (e.g. paragraph 0007 of translation).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Souwa et al (JP 2005-54442) as applied to claim 3 above, and further in view of Suiho ‘460 (JP 2000-282460).
Regarding claim 5, Souwa discloses the invention substantially as applied above but does not disclose springs.  Suiho ‘460 teaches a steel pipe coupling device for connecting opposed ends of two steel pipes to each other (e.g. piles A, Fig. 1, claim 1), the steel pipe coupling device comprising: a male coupling (e.g. 11) and a female coupling (e.g. 21) which are tubular in shape (e.g. Fig. 4), the male and female couplings being further configured to be fitted to and mesh with each other in a direction of a common axis of the male and female couplings so as to be integrally rotatable about the common axis (e.g. Fig. 1); wherein the male and female couplings have, respectively, circumferential grooves in peripheral surfaces thereof configured to be opposed to each other when the male and female couplings are fitted together such that the circumferential grooves of the male and female couplings are radially opposed to each other when the male and female couplings are fitted together (e.g. 12 and 22, Fig. 2); an engaging member configured to be fitted in both of the circumferential grooves of the male and female couplings so as to be movable radially with respect to the male and female couplings when the circumferential grooves of the male and female couplings are radially opposed to each other (e.g. 3/32, Fig. 2, paragraph 0014 of translation); wherein the male and female couplings are configured to be fitted to and mesh with each other with the female coupling located outside the male coupling (e.g. Fig. 1); wherein the male coupling is configured to be inserted into the female coupling by retracting the engaging member into the circumferential groove of the female coupling, and when the male and female couplings are fitted together, the male and female couplings are configured to be coupled together so as to be inseparable in the direction of the common axis by fitting the engaging member into both of the circumferential grooves of the male and female couplings (e.g. Fig. 5, paragraph 0014 of translation); wherein the engaging member extends around an entire circumference of the male coupling, and is circumferentially divided into divided engaging pieces (e.g. 32, Fig. 5, paragraph 0014 of translation); and wherein springs are disposed on both sides of the divided engaging pieces, and between an outer surface of the divided engaging piece and a deeper inner surface of the circumferential groove of the female coupling, the springs being configured to press the divided engaging piece toward the male coupling (e.g. Fig. 5, paragraph 0014 of translation, specifically the last sentence of paragraph 0014 which describes the spring attached to the groove of the female coupling).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to use springs as taught by Suiho ‘460 in lieu of the bolts (e.g. 21) of Souwa because both the spings and the bolts are known functional equivalents of one another for radially positioning engaging pieces and the simple substitution of one known, equivalent element for another is considered obvious.  Further, the springs would provide the expected benefit of reliably connecting together pile segments only by fitting together the male and female couplings, thereby reducing time, effort and operation cost (e.g. paragraph 0007 of translation).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Souwa et al (JP 2005-54442) in view of Suiho et al (JP 2001-303556), hereinafter referred to as Suiho ‘556.
Regarding claim 2, Souwa discloses a steel pipe coupling device for connecting opposed ends of two steel pipes to each other (e.g. coupling device 1 and 2 for steel pipes A1 and A2, Fig. 1, paragraphs 0002 and 0015 of translation), the steel pipe coupling device comprising: a male coupling (e.g. 2) and a female coupling (e.g. 1) which are tubular in shape and configured to be welded to the respective steel pipes (e.g. Fig. 1, paragraph 0016 of translation), the male and female couplings being further configured to be fitted to and mesh with each other in a direction of a common axis of the male and female couplings so as to be integrally rotatable about the common axis (e.g. Fig. 1); wherein the male and female couplings have, respectively, circumferential grooves in peripheral surfaces thereof configured to be opposed to each other when the male and female couplings are fitted together such that the circumferential grooves of the male and female couplings are radially opposed to each other when the male and female couplings are fitted together (e.g. 5 and 3, Fig.’s 1 and 2, paragraphs 0018 and 0021 of translation); an engaging member configured to be fitted in both of the circumferential grooves of the male and female couplings so as to be movable radially with respect to the male and female couplings when the circumferential grooves of the male and female couplings are radially opposed to each other (e.g. 4, Fig. 9, paragraphs 0021 and 0037 of translation), wherein the engaging member extends around an entire circumference of the male coupling, and is circumferentially divided into divided engaging pieces (e.g. 4a, similar to Fig. 4, paragraph 0022 of translation); wherein the male and female couplings are configured to be fitted to and mesh with each other with the female coupling located outside the male coupling (e.g. Fig. 1), and the female coupling has through holes each located at a position corresponding to a respective one of the divided engaging pieces, and extending from an outer surface of the female coupling to the circumferential groove of the female coupling (e.g. 7, Fig. 9, similar to Fig. 4, paragraph 0037 of translation); and push sticks each movably inserted through a respective one of the through holes and having a distal end thereof fixed to a respective one of the divided engaging pieces (e.g. ring shown but not labeled connecting 4a and 20, Fig. 9, paragraph 0037 of translation, wherein the push stick moves through the through hole when the engaging member is at least partially retracted); wherein the male coupling is configure to be inserted into the female coupling by pulling out the push sticks until the divided engaging pieces are retracted into the circumferential groove of the female coupling (e.g. Fig. 2, paragraph 0038 of translation, similar to paragraphs 0026 and 0027 of translation), and when the male and female couplings are fitted together, the male and female couplings are configured to be coupled together so as to be inseparable in the direction of the common axis by pushing in the push sticks until the divided engaging pieces are fitted into both the circumferential grooves of the male and female couplings, and until heads of the push sticks are completely retracted into the respective through holes (e.g. Fig.’s 2 and 9, paragraph 0037 of translation, similar to paragraphs 0030 and 0031 of translation).  Souwa does not disclose springs.  Suiho ‘556 teaches a steel pipe coupling device for connecting opposed ends of two steel pipes to each other (e.g. piles A, Fig. 1, claim 1), the steel pipe coupling device comprising: a male coupling (e.g. 11) and a female coupling (e.g. 21) which are tubular in shape (e.g. Fig. 3), the male and female couplings being further configured to be fitted to and mesh with each other in a direction of a common axis of the male and female couplings so as to be integrally rotatable about the common axis (e.g. Fig. 1); wherein the male and female couplings have, respectively, circumferential grooves in peripheral surfaces thereof configured to be opposed to each other when the male and female couplings are fitted together such that the circumferential grooves of the male and female couplings are radially opposed to each other when the male and female couplings are fitted together (e.g. 12 and 22, Fig. 1); an engaging member configured to be fitted in both of the circumferential grooves of the male and female couplings so as to be movable radially with respect to the male and female couplings when the circumferential grooves of the male and female couplings are radially opposed to each other (e.g. 3/32, Fig. 1, paragraph 0019 of translation), wherein the engaging member extends around an entire circumference of the male coupling, and is circumferentially divided into divided engaging pieces (e.g. 32, Fig. 5, paragraph 0019 of translation); wherein the male and female couplings are configured to be fitted to and mesh with each other with the female coupling located outside the male coupling (e.g. Fig. 1); wherein the male coupling is configured to be inserted into the female coupling by retracting the divided engaging pieces into the circumferential groove of the female coupling, and when the male and female couplings are fitted together, the male and female couplings are configured to be coupled together so as to be inseparable in the direction of the common axis by fitting the divided engaging pieces into both of the circumferential grooves of the male and female couplings (e.g. Fig. 2, paragraph 0019 of translation); and wherein springs are disposed on both sides of the divided engaging pieces, and between an outer surface of the divided engaging piece and a deeper inner surface of the circumferential groove of the female coupling, the springs being configured to press the divided engaging piece toward the male coupling (e.g. Fig. 6, paragraph 0019 of translation, specifically lines 384-386 which describes the spring attached to the groove of the female coupling).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to use springs as taught by Suiho ‘556 in lieu of the bolts (e.g. 21) of Souwa because both the spings and the bolts are known functional equivalents of one another for radially positioning engaging pieces and the simple substitution of one known, equivalent element for another is considered obvious.  Further, the springs would provide the expected benefit of reliably connecting together pile segments only by fitting together the male and female couplings, thereby reducing time, effort and operation cost.
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Souwa et al (JP 2005-54442) as applied to claims 3 and 4 above, and further in view of Suiho ‘556 et al (JP 2001-303556).
Regarding claim 5, Souwa discloses the invention substantially as applied above but does not disclose springs.  Suiho ‘556 teaches a steel pipe coupling device for connecting opposed ends of two steel pipes to each other (e.g. piles A, Fig. 1, claim 1), the steel pipe coupling device comprising: a male coupling (e.g. 11) and a female coupling (e.g. 21) which are tubular in shape (e.g. Fig. 3), the male and female couplings being further configured to be fitted to and mesh with each other in a direction of a common axis of the male and female couplings so as to be integrally rotatable about the common axis (e.g. Fig. 1); wherein the male and female couplings have, respectively, circumferential grooves in peripheral surfaces thereof configured to be opposed to each other when the male and female couplings are fitted together such that the circumferential grooves of the male and female couplings are radially opposed to each other when the male and female couplings are fitted together (e.g. 12 and 22, Fig. 1); an engaging member configured to be fitted in both of the circumferential grooves of the male and female couplings so as to be movable radially with respect to the male and female couplings when the circumferential grooves of the male and female couplings are radially opposed to each other (e.g. 3/32, Fig. 1, paragraph 0019 of translation); wherein the male and female couplings are configured to be fitted to and mesh with each other with the female coupling located outside the male coupling (e.g. Fig. 1); wherein the male coupling is configured to be inserted into the female coupling by retracting the engaging member into the circumferential groove of the female coupling, and when the male and female couplings are fitted together, the male and female couplings are configured to be coupled together so as to be inseparable in the direction of the common axis by fitting the engaging member into both of the circumferential grooves of the male and female couplings (e.g. Fig. 2, paragraph 0019 of translation); wherein the engaging member extends around an entire circumference of the male coupling, and is circumferentially divided into divided engaging pieces (e.g. 32, Fig. 6, paragraph 0019 of translation); and wherein springs are disposed on both sides of the divided engaging pieces, and between an outer surface of the divided engaging piece and a deeper inner surface of the circumferential groove of the female coupling, the springs being configured to press the divided engaging piece toward the male coupling (e.g. Fig. 6, paragraph 0019 of translation, specifically lines 384-386 which describes the spring attached to the groove of the female coupling).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to use springs as taught by Suiho ‘556 in lieu of the bolts (e.g. 21) of Souwa because both the spings and the bolts are known functional equivalents of one another for radially positioning engaging pieces and the simple substitution of one known, equivalent element for another is considered obvious.  Further, the springs would provide the expected benefit of reliably connecting together pile segments only by fitting together the male and female couplings, thereby reducing time, effort and operation cost.
Regarding claim 7, Souwa discloses the invention substantially as applied above but does not disclose springs.  Suiho ‘556 teaches a steel pipe coupling device for connecting opposed ends of two steel pipes to each other (e.g. piles A, Fig. 1, claim 1), the steel pipe coupling device comprising: a male coupling (e.g. 11) and a female coupling (e.g. 21) which are tubular in shape (e.g. Fig. 3), the male and female couplings being further configured to be fitted to and engage each other in a direction of a common axis of the male and female couplings so as to be integrally rotatable about the common axis (e.g. Fig. 1); wherein the male and female couplings have, respectively, circumferential grooves in peripheral surfaces thereof configured to be opposed to each other when the male and female couplings are fitted together such that the circumferential grooves of the male and female couplings are radially opposed to each other when the male and female couplings are fitted together (e.g. 12 and 22, Fig. 1); an engaging member configured to be fitted in both of the circumferential grooves of the male and female couplings so as to be movable radially with respect to the male and female couplings when the circumferential grooves of the male and female couplings are radially opposed to each other (e.g. 3/32, Fig. 1, paragraph 0019 of translation), wherein the engaging member extends around an entire circumference of the male coupling, and is circumferentially divided into divided engaging pieces (e.g. 32, Fig. 6, paragraph 0019 of translation); wherein the male and female couplings are configured to be fitted to and mesh with each other with the female coupling located outside the male coupling (e.g. Fig. 1); wherein the male coupling is configured to be inserted into the female coupling by retracting the divided engaging pieces into the circumferential groove of the female coupling, and when the male and female couplings are fitted together, the male and female couplings are configured to be coupled together so as to be inseparable in the direction of the common axis by fitting the divided engaging pieces into both of the circumferential grooves of the male and female couplings (e.g. Fig. 2, paragraph 0019 of translation); and wherein springs are disposed on both sides of the divided engaging pieces, and between an outer surface of the divided engaging piece and a deeper inner surface of the circumferential groove of the female coupling, the springs being configured to press the divided engaging piece toward the male coupling (e.g. Fig. 6, paragraph 0019 of translation, specifically lines 384-386 which describes the spring attached to the groove of the female coupling).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to use springs as taught by Suiho ‘556 in lieu of the bolts (e.g. 21) of Souwa because both the spings and the bolts are known functional equivalents of one another for radially positioning engaging pieces and the simple substitution of one known, equivalent element for another is considered obvious.  Further, the springs would provide the expected benefit of reliably connecting together pile segments only by fitting together the male and female couplings, thereby reducing time, effort and operation cost.
Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Souwa et al (JP 2005-54442) as applied to claims 1 and 3 above, and further in view of Moore et al (US 3,628,336).
Regarding claims 6 and 9, Souwa discloses the invention substantially as applied above and further discloses that the male coupling has a first abutment edge (e.g. Fig. 2), and the engaging member has a second abutment edge configured to abut the first abutment edge (e.g. Fig. 2), but Souwa does not disclose that at least one of the first and second abutment edges has a chamfer.  Moore teaches a steel pipe coupling device for connecting opposed ends of two steel pipes to each other (e.g. coupling device 42 and 44 for pipes 36 and 38, Fig.’s 7-9, claim 11), the steel pipe coupling device comprising: a male coupling (e.g. 42) and a female coupling (e.g. 44) which are tubular in shape (e.g. Fig.’s 8 and 9), the male and female couplings being further configured to be fitted to and mesh with each other in a direction of a common axis of the male and female couplings so as to be integrally rotatable about the common axis (e.g. Fig. 9); wherein the male and female couplings have, respectively, circumferential grooves in peripheral surfaces thereof configured to be opposed to each other when the male and female couplings are fitted together such that the circumferential grooves of the male and female couplings are radially opposed to each other when the male and female couplings are fitted together (e.g. 56 and 54, Fig. 9); an engaging member configured to be fitted in both of the circumferential grooves of the male and female couplings so as to be movable radially with respect to the male and female couplings when the circumferential grooves of the male and female couplings are radially opposed to each other (e.g. 50, Fig.’s 8 and 9), wherein the engaging member extends around an entire circumference of the male coupling, and is circumferentially divided into divided engaging pieces (e.g. Fig. 8); wherein the male and female couplings are configured to be fitted to and mesh with each other with the female coupling located outside the male coupling (e.g. Fig. 9), and the female coupling has through holes extending from an outer surface of the female coupling to the circumferential groove of the female coupling (e.g. holes for middle 52 of each 50, Fig.’s 8 and 9); and push sticks each movably inserted through a respective one of the through holes and having a distal end thereof fixed to the engaging member (e.g. middle screw 52 of each 50, Fig. 8); wherein the male coupling is configured to be inserted into the female coupling by pulling out the push sticks until the engaging member is retracted into the circumferential groove of the female coupling (e.g. col. 3, lines 20-22), and when the male and female couplings are fitted together, the male and female couplings are configured to be coupled together so as to be inseparable in the direction of the common axis by pushing in the push sticks until the engaging member is fitted into both the circumferential grooves of the male and female couplings (e.g. Fig. 9, col. 3, lines 22-25), and until heads of the push sticks are completely retracted into the respective through holes (e.g. Fig.’s 8 and 9); wherein the male coupling has a first abutment edge (e.g. uppermost edge of 42, Fig. 9), and the engaging member or each of the divided engaging pieces has a second abutment edge configured to abut the first abutment edge (e.g. lowermost edge of 50, Fig. 9), wherein at least one of the first and second abutment edges has a chamfer (e.g. Fig. 9).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to use chamfered abutment edges as taught by Moore for the male coupling and the engaging member of Souwa because a change in the shape of a prior art device is a design consideration within the skill of the art.  Further, the chamfered edges would provide the expected benefit of the elements coacting to bring the male and female couplings into the desired secured relationship with each other (e.g. col. 3, lines 26-31).
Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Souwa et al (JP 2005-54442) in view of Suiho ‘460 (JP 2000-282460) as applied to claims 2 and 5 above, and further in view of Moore et al (US 3,628,336).
Regarding claims 8 and 11, the combination of Souwa and Suiho ‘460 discloses the invention substantially as applied above and further discloses that the male coupling has a first abutment edge (e.g. Souwa, Fig. 2), and the engaging member or each of the divided engaging pieces has a second abutment edge configured to abut the first abutment edge (e.g. Souwa, Fig. 2), but the combination of Souwa and Suiho ‘460 does not disclose that at least one of the first and second abutment edges has a chamfer.  Moore teaches a steel pipe coupling device for connecting opposed ends of two steel pipes to each other (e.g. coupling device 42 and 44 for pipes 36 and 38, Fig.’s 7-9, claim 11), the steel pipe coupling device comprising: a male coupling (e.g. 42) and a female coupling (e.g. 44) which are tubular in shape (e.g. Fig.’s 8 and 9), the male and female couplings being further configured to be fitted to and mesh with each other in a direction of a common axis of the male and female couplings so as to be integrally rotatable about the common axis (e.g. Fig. 9); wherein the male and female couplings have, respectively, circumferential grooves in peripheral surfaces thereof configured to be opposed to each other when the male and female couplings are fitted together such that the circumferential grooves of the male and female couplings are radially opposed to each other when the male and female couplings are fitted together (e.g. 56 and 54, Fig. 9); an engaging member configured to be fitted in both of the circumferential grooves of the male and female couplings so as to be movable radially with respect to the male and female couplings when the circumferential grooves of the male and female couplings are radially opposed to each other (e.g. 50, Fig.’s 8 and 9), wherein the engaging member extends around an entire circumference of the male coupling, and is circumferentially divided into divided engaging pieces (e.g. Fig. 8); wherein the male and female couplings are configured to be fitted to and mesh with each other with the female coupling located outside the male coupling (e.g. Fig. 9), and the female coupling has through holes each located at a position corresponding to a respective one of the divided engaging pieces (e.g. holes for middle 52 of each 50, Fig.’s 8 and 9), and extending from an outer surface of the female coupling to the circumferential groove of the female coupling (e.g. Fig.’s 8 and 9); push sticks each movably inserted through a respective one of the through holes and having a distal end thereof fixed to a respective one of the divided engaging pieces (e.g. middle screw 52 of each 50, Fig. 8); wherein the male coupling is configured to be inserted into the female coupling by pulling out the push sticks until the divided engaging pieces are retracted into the circumferential groove of the female coupling (e.g. col. 3, lines 20-22), and when the male and female couplings are fitted together, the male and female couplings are configured to be coupled together so as to be inseparable in the direction of the common axis by pushing in the push sticks until the divided engaging pieces are fitted into both the circumferential grooves of the male and female couplings (e.g. Fig. 9, col. 3, lines 22-25), and until heads of the push sticks are completely retracted into the respective through holes (e.g. Fig.’s 8 and 9); wherein the male coupling has a first abutment edge (e.g. uppermost edge of 42, Fig. 9), and each of the divided engaging pieces has a second abutment edge configured to abut the first abutment edge (e.g. lowermost edge of 50, Fig. 9), wherein at least one of the first and second abutment edges has a chamfer (e.g. Fig. 9).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to use chamfered abutment edges as taught by Moore for the male coupling and the engaging member of the combination of Souwa and Suiho ‘460 because a change in the shape of a prior art device is a design consideration within the skill of the art.  Further, the chamfered edges would provide the expected benefit of the elements coacting to bring the male and female couplings into the desired secured relationship with each other (e.g. col. 3, lines 26-31).
Claims 8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Souwa et al (JP 2005-54442) in view of Suiho ‘556 et al (JP 2001-303556) as applied to claims 2, 5 and 7 above, and further in view of Moore et al (US 3,628,336).
Regarding claims 8, 11 and 12, the combination of Souwa and Suiho ‘556 discloses the invention substantially as applied above and further discloses that the male coupling has a first abutment edge (e.g. Souwa, Fig. 2), and the engaging member or each of the divided engaging pieces has a second abutment edge configured to abut the first abutment edge (e.g. Souwa, Fig. 2), but the combination of Souwa and Suiho does not disclose that at least one of the first and second abutment edges has a chamfer.  Moore teaches a steel pipe coupling device for connecting opposed ends of two steel pipes to each other (e.g. coupling device 42 and 44 for pipes 36 and 38, Fig.’s 7-9, claim 11), the steel pipe coupling device comprising: a male coupling (e.g. 42) and a female coupling (e.g. 44) which are tubular in shape (e.g. Fig.’s 8 and 9), the male and female couplings being further configured to be fitted to and mesh with each other in a direction of a common axis of the male and female couplings so as to be integrally rotatable about the common axis (e.g. Fig. 9); wherein the male and female couplings have, respectively, circumferential grooves in peripheral surfaces thereof configured to be opposed to each other when the male and female couplings are fitted together such that the circumferential grooves of the male and female couplings are radially opposed to each other when the male and female couplings are fitted together (e.g. 56 and 54, Fig. 9); an engaging member configured to be fitted in both of the circumferential grooves of the male and female couplings so as to be movable radially with respect to the male and female couplings when the circumferential grooves of the male and female couplings are radially opposed to each other (e.g. 50, Fig.’s 8 and 9), wherein the engaging member extends around an entire circumference of the male coupling, and is circumferentially divided into divided engaging pieces (e.g. Fig. 8); wherein the male and female couplings are configured to be fitted to and mesh with each other with the female coupling located outside the male coupling (e.g. Fig. 9), and the female coupling has through holes each located at a position corresponding to a respective one of the divided engaging pieces (e.g. holes for middle 52 of each 50, Fig.’s 8 and 9), and extending from an outer surface of the female coupling to the circumferential groove of the female coupling (e.g. Fig.’s 8 and 9); push sticks each movably inserted through a respective one of the through holes and having a distal end thereof fixed to a respective one of the divided engaging pieces (e.g. middle screw 52 of each 50, Fig. 8); wherein the male coupling is configured to be inserted into the female coupling by pulling out the push sticks until the divided engaging pieces are retracted into the circumferential groove of the female coupling (e.g. col. 3, lines 20-22), and when the male and female couplings are fitted together, the male and female couplings are configured to be coupled together so as to be inseparable in the direction of the common axis by pushing in the push sticks until the divided engaging pieces are fitted into both the circumferential grooves of the male and female couplings (e.g. Fig. 9, col. 3, lines 22-25), and until heads of the push sticks are completely retracted into the respective through holes (e.g. Fig.’s 8 and 9); wherein the male coupling has a first abutment edge (e.g. uppermost edge of 42, Fig. 9), and each of the divided engaging pieces has a second abutment edge configured to abut the first abutment edge (e.g. lowermost edge of 50, Fig. 9), wherein at least one of the first and second abutment edges has a chamfer (e.g. Fig. 9).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to use chamfered abutment edges as taught by Moore for the male coupling and the engaging member of the combination of Souwa and Suiho ‘556 because a change in the shape of a prior art device is a design consideration within the skill of the art.  Further, the chamfered edges would provide the expected benefit of the elements coacting to bring the male and female couplings into the desired secured relationship with each other (e.g. col. 3, lines 26-31).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY N LAWSON whose telephone number is (571)270-7515. The examiner can normally be reached Mon-Thurs 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        

/S.N.L./Examiner, Art Unit 3678